 1                                                       May 28, 2021
 2
                                                                VPC
 3
                                                         JS-6
 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
 8
          CENTRAL DISTRICT OF CALIFORNIA — WESTERN DIVISION
 9
10
     ROGER VILLAMIL,                               Case No.: 2:21-cv-00747-SB-SK
11

12
                    Plaintiff,
                                                   ORDER FOR DISMISSAL WITH
13            vs.                                  PREJUDICE OF DEFENDANT
                                                   EXPERIAN INFORMATION
14 EXPERIAN INFORMATION                            SOLUTIONS, INC.
     SOLUTIONS, INC., et. al.
15           Defendants.
16

17
                                             ORDER
18
              Pursuant to the stipulation of the Parties, Experian Information Solutions, Inc.
19
     is dismissed with prejudice and each party shall bear its own attorneys’ fees and
20
     costs.
21

22
              IT IS SO ORDERED.
23

24
     DATED: May 28, 2021
25                                            Hon. Stanley Blumenfeld, Jr.
                                              UNITED STATES DISTRICT JUDGE
26

27

28

                                                   1
                                                ORDER
